Citation Nr: 1441917	
Decision Date: 09/19/14    Archive Date: 09/30/14

DOCKET NO.  11-27 801	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUE


Entitlement to service connection for right ear hearing loss.

REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

Steven Ginski, Associate Counsel



INTRODUCTION

The Veteran served on active duty from June 1972 to May 1974.  

This matter comes to the Board of Veterans' Appeals (board) on appeal from a June 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan.  


FINDING OF FACT

The Veteran's current right ear hearing loss disability had onset during his active service.  

CONCLUSION OF LAW

The criteria for service connection for right ear hearing loss have been met.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  See 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  "To establish a right to compensation for a present disability, a veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"-the so-called "nexus" requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004). 

A hearing loss disability is defined for VA compensation purposes with regard to audiologic testing involving puretone frequency thresholds and speech discrimination criteria.  38 C.F.R. § 3.385 (2013).  Impaired hearing will be considered a disability when the auditory threshold in any of the frequencies of 500, 1,000, 2,000, 3,000, or 4,000 Hertz (Hz) is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies of 500, 1,000, 2,000, 3,000, or 4,000 Hz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  Id.

As an initial matter, the Board notes that the Veteran is service-connected for left ear hearing loss and tinnitus due to noise exposure in service based on his military occupational specialty of driver and crewman on an armored vehicle which fired 20mm shells. Thus, noise exposure in service is conceded, and the Veteran has established an in service event or injury.

Audiologic testing results are documented in a May 2010 VA examination report.  Puretone threshold values for the right ear at 500Hz were 15 dB, at 1000 Hz were 30 dB, at 2000 Hz were 55 dB, at 3000 Hz were 70 dB, and at 4000 Hz were 70 dB.  In his right ear, the Veteran's auditory threshold is higher than 40 on more than one frequency.  His speech recognition score for his right ear, using the Maryland CNC test, is 84 percent.  The present disability element of service connection is therefore met.  

As to the nexus element, the Board resolves reasonable doubt in the Veteran's favor and finds that this element is met.  There are two contradictory opinions of record.  First, in a February 2010 report, Dr. R.W. concluded that the Veteran showed mild to moderate-severe ski-slope bilateral sensorineural hearing loss.  The private physician opined that it was highly likely that the Veteran's hearing loss could be attributed to noise exposure while serving in the military.  He explained this in terms of the type of noise that the Veteran was exposed to during service. Significantly, he does not distinguish between the left ear and the right ear, but attributes the hearing loss disability in both ears to acoustic trauma during service.    

In May 2010, a VA examiner concluded that it was not at least as likely as not that the Veteran had hearing loss in the right ear related to military noise exposure.  In the May 2010 examination report, the examiner merely concluded that the Veteran's right ear hearing loss was not due to service and that there was only a "standard threshold shift" for the left ear.  In August 2011, the examiner provided an additional relevant statement, essentially explaining that it is generally accepted by audiologists that the shift the Veteran exhibited during service was not significant.  

The medical opinions on record are in disagreement as to the cause on the Veteran's right ear hearing loss.  The VA examiner's opinion does not address whether the Veteran's hearing loss, first present after service, was caused by the noise exposure during service despite the lack of a hearing shift during service.  Conversely, the private examiner does address whether the post service bilateral hearing loss disability was caused by noise exposure during service, but does not address the in service audio tests.  Taking these two opinions together, the Board finds that the evidence is in equipoise as to whether the Veteran's right ear hearing loss disability was caused by his in service noise exposure.  Accordingly, resolving reasonable doubt in the Veteran's favor, as is required by law, the Board finds that the nexus element is met.   [0]38 C.F.R. § 3.102 (2013).

Because all three elements of service connection are met in this case, the Veteran's claim of entitlement to service connection for right ear hearing loss is granted.  Because the Board grants the appeal, any defect in VA's duties to notify and assist the Veteran in substantiating his claim is harmless error.  

ORDER

Service connection for right ear hearing loss is granted.  



____________________________________________
GAYLE E. STROMMEN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


